DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0030: the sentence, “Taking the picking scenario in the warehousing management system shown in FIG. 1 as an example, the traditional "goods-to-person" system needs to carry the entire inventory container 131 to the corresponding picking place when items of the order are picked each time, causing some unneeded items on the inventory container 131 to be carried to the corresponding picking place at the same time, thereby causing that the robot (e.g. access device 1101) needs to carry the inventory container 131 in which the items of the order are located to the workstation 140 for picking in the case of picking the needed items of the order.”, is a run-on sentence and is unclear.
Para. 0034: the sentence beginning with “In this embodiment”, is a run-on sentence which should be separated into multiple sentences for clarity.

Para. 0047: Applicant should replace, “In a case in which”, with “when” for clarity.  This should also be addressed in any other occurrence in the specification and the claims.  The sentence beginning with “In an embodiment, in a case which” is a run-on sentence.
The above are examples of unclear language, Applicant should review the entire specification for inconsistent terminology, run-on sentences, and grammatical errors.
 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-13, 15, 17, 19-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Relative to the claims 1, 10, and 19, the phrase “target storage container hit by the current task”, is unclear.  The term “hit” is not being used in a manner that is consistent to its ordinary meaning.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hit” in claim 1, 10, and 19 is used by the claim to mean “requested,” while the accepted meaning is “to deal a blow to”, or “to strike.” The term is indefinite because the specification does not clearly redefine the term.

Relative to the claims, the phrase “store the target storage container to the target temporary container” or “store the target storage container to the second target inventory container”.  The term “store to” is not being used in a manner that is consistent to its ordinary meaning.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. store to” in claim 1, 10, and 19 is used by the claim to mean “transfer” or “move to” while the accepted meaning is “hold”, or “accumulate”. The term is indefinite because the specification does not clearly redefine the term.

Relative to the claims, there are instances where Applicant should replace, “determine” with “select” for clarity.  For instance, in claim 2, line 2-3, Applicant should replace “determine a second target carrying device” with “select a second target carrying device”, and “select a second target access device”, for clarity.

Relative to claims, Applicant should replace, “In a case in which”, with “when” for clarity.

Relative to the claims, some of the phrases appear to include redundant terms and can be simplified.  For instance, in claim 2, 
wherein the control server is further configured to, in response to a current task complete instruction, determine: 
a second target carrying device configured to carry the target temporary container, 
a second target access device configured to take out the target storage container from the target temporary container, and 
a second target inventory container configured to store the target storage container, and 
the control server is further configured to:

send a second access instruction to the second target access device to take out the target storage container from the target temporary container, and transfer the target storage container to the second target inventory container;
wherein the first target carrying device and the second target carrying device are same devices or different devices.”?  Applicant should review the others claims and make appropriate changes.

Relative to claim 4, some of the terms are unclear.  Does Applicant mean: 
“wherein the first target carrying device is configured to, in response to the first carrying instruction, carry the target temporary container to a waiting area of the target workstation for queuing;
the control server is further configured to, in response to an operation instruction, select a third target carrying device, and send a third carrying instruction to the third target carrying device to carry the target temporary container from the waiting area of the target workstation to a working area of the target workstation for operation.”?  Applicant should review and amend the other claims as appropriate.  

Relative to claim 1, some the recited elements are unclear.  In lines 1-5, Applicant recites an inventory container, access device, temporary container, workstation, target storage container, temporary container, and carrying device.  However, later in the claim Applicant introduces a first inventory container, first access 
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10, 12, 17, 19 and 21 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham et al (US 10,029,851).  Relative to claim 1, Durham discloses: a warehousing management system (10)(Fig. 2)(Col. 2, lines 46-50), comprising: 
a control server (15)(Fig. 2)(Col. 7, lines 22-25), an inventory container (30)(1030)(Fig. 2,10), an access device (robotic arm, 1072)(Fig. 10-11), a temporary container (1038)(Fig. 10), a workstation (station, 1070)(Fig. 10), and a carrying device (20)(Fig. 2, 10)(Fig. 4, lines 34-40); 

the inventory container (30)(1030) contains a storage container (“inventory item”)(Col. 6, lines 35-37); the inventory container (30)(1030) and the temporary container (1038)(Fig. 10-11) are located in an inventory area (Fig. 10-11);
the control server (15) is configured to, in response to a current task (“task”), determine: 
a first target inventory container (1030) in which a target storage container (inventory item, 40, or tote, 60)(Col. 16, lines 33-36) hit by the current task is located (management system determines the location of the holder, 30, containing the requested inventory item and tote holding the inventory item and coordinates movements to perform the task, 40, 60; Col. 10, lines 39-45; Col. 17, lines 14-18), 
a first target access device (robotic arm, 1072)(Fig. 10-11) configured to take out the target storage container (40, 60)(Fig. 10-11) from the first target inventory container (1030)(Fig. 10-11)(management system assigns various components to perform tasks, including the robotic arm, 1072; Col. 7, lines 21-25), 
a target temporary container (1038)(Fig. 10-11) configured to temporarily hold the target storage container (40, 60) and a target workstation (1070) configured to operate the target storage container (40, 60), and send a first access instruction to the first target access device (1072)(management system, 15, assigns various components to perform tasks, including any transfer racks, 1038, stations, 1070; Col. 7, lines 21-25); and 

the first target access device (1072) is configured to, in response to the first access instruction, take out the target storage container (40, 60) from the first target inventory container (1030)(Fig. 10), carry and store the target storage container (40, 60) to the target temporary container (1038)(Col. 19, lines 48-53; Col. 20, lines 25-28; Col. 21, lines 15-18; robotic manipulator locates and picks requested items or totes from appropriate holders, 1030, to complete picking tasks; Col. 8, lines 9-15); 
the first target carrying device (20) is configured to, in response to the first carrying instruction, carry the target temporary container (1038) to the target workstation (1070) for operation (Col. 23, lines 55-58; Col. 7, lines 64-67; Col. 8, lines 1-4; management system instructs and routes movement of mdu’s, 20, throughout the warehouse to perform all inventory tasks).


determining, by the control server (15), according to a current task: 
a first target inventory container (30)(1030)(Fig. 2,10) in which a target storage container (40, 60) hit by the current task is located (Col. 10, lines 39-45; Col. 17, lines 14-18), 
a first target access device (robotic arm, 1072)(Fig. 10-11) configured to take out the target storage container (40, 60) from the first target inventory container (1030)(management system 15, assigns various components to perform tasks, including the robotic arm, 1072; Col. 7, lines 21-25; Col. 19, lines 48-53), 
a target temporary container (1038) configured to temporarily hold the target storage container (1038)(management system selects and assigns tasks to various components, including movement of holders, 1030, and transfer racks, 1038; Col. 7, lines 21-25), and 
a target workstation (1070) configured to operate the target storage container (management system, 15, selects and assigns various components, including order stations, 1070, to perform particular tasks, Col. 7, lines 21-25; Col. 21, lines 15-17), and 
sending a first access instruction to the first target access device (1072)(Col. 7, lines 22-35); and in a case where the target temporary container (1030) satisfies a preset condition (the preset condition for selection of any component, including racks,1038, may be based on a location, current state, or other characteristic to ensure efficient use of resources, Col. 9, lines 10-20), 

taking out, by the first target access device (1072), according to the first access instruction, the target storage container (40, 60) from the first target inventory container (1030), carrying and storing the target storage container (40, 60) to the target temporary container (1038)(Col. 19, lines 48-53; Col. 20, lines 25-28; Col. 21, lines 15-18; robotic manipulator locates and picks requested items or totes from appropriate holders, 1030, to complete picking tasks; Col. 8, lines 9-15); and
carrying, by the first target carrying device (20), according to the first carrying instruction, the target temporary container (1038) to the target workstation (1070) for operation (Col. 23, lines 55-58; Col. 7, lines 64-67; Col. 8, lines 1-4; management system instructs and routes movement of mdu’s, 20, throughout the warehouse to perform all inventory tasks). 

Relative to claims 19 and 25 (as understood by the Examiner), the disclosure of Durham includes: a warehousing management method, comprising: 
determining, by the control server (15), according to a current task: 
a first target inventory container (30)(1030)(Fig. 2,10) in which a target storage container (40, 60) hit by the current task is located (Col. 10, lines 39-45; Col. 17, lines 14-18), 

a target temporary container (1038) configured to temporarily hold the target storage container (40, 60)(management system, 15, selects and assigns tasks to various components, including movement of holders, 1030, and transfer racks, 1038; Col. 7, lines 21-25), and 
a target workstation (1070) configured to operate the target storage container (40, 60)( management system, 15, selects and assigns various components, including order stations, 1070, to perform particular tasks, Col. 7, lines 21-25; Col. 21, lines 15-17), and 
sending a first access instruction to the first target access device (1072)(Col. 7, lines 22-35); the first access instruction is used for instructing the first target access device (1072) to take out the target storage container (40, 60) from the first target inventory container (1030), and carry and store the target storage container (40, 60) to the target temporary container (1038);
in a case where the target temporary container (1038) satisfies a preset condition (the preset condition for selection of any component, including racks,1038, may be based on a location, current state, or other characteristic to ensure efficient use of resources, Col. 9, lines 10-20), 
determining, by the control server (15), a first target carrying device (20) configured to carry the target temporary container (1038) to the target workstation 
the first carrying instruction is used for instructing the first target carrying device (20) to carry the target temporary container (1038) to the target workstation (1070) for operation (Col. 23, lines 55-58; Col. 7, lines 64-67; Col. 8, lines 1-4; management system instructs and routes movement of mdu’s, 20, throughout the warehouse to perform all inventory tasks); 
at least one processor; and a memory, which is configured to store at least one program; wherein when executed by the at least one processor, the at least one program causes the at least one processor to implement the method above.

Relative to claims 3, 12, and 21 (as understood by the Examiner), the disclosure of Durham includes that the first and second target inventory containers (1030) are the same or different (the selected inventory holders, 1030, designated by the management system, 15, must inherently either be the same or different).

Relative to claims 8 and 17 (as understood by the Examiner), the disclosure of Durham includes one temporary container (1038) corresponds to at least one inventory container group (see group of holders, 1030)(Fig. 10); or a plurality of temporary containers (1038) corresponds to one inventory container group (see group of holders, 1030)(Fig. 11)(Col. 21, lines 50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 11, 13, 15, 20, and 22-23 (as understood by the Examiner), is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham.
Relative to claims 2, 11, and 20, Durham discloses all claim limitations mentioned above, including: the control server (15) is further configured to, determine: 
a second target carrying device (20) configured to carry the target temporary container (1038)(management system, 15, assigns and instructs particular mdu’s, 20, to perform tasks, Col. 7, lines 64-67; Col. 8, lines 1-4), 
a second target access device (1072) configured to take out the target storage container (40, 60) from the target temporary container (1038), and a second target inventory container (1030) configured to store the target storage container (40, 60)(items may be removed from transfer racks, 1038, to storage racks, 1030; Col. 23, lines 7-13; management system,15, selects various components, including access devices, 1072, and holders, 1030; Col. 7, lines 22-35), send a second carrying instruction to the second target carrying device (20)(Col. 7, lines 64-67, Col. 8, lines 1-3), and send a second access instruction to the second target access device (1072)(Col. 7, lines 22-35);

the second target access device (1072) is configured to, in response to the second access instruction, take out the target storage container (40, 60) from the target temporary container, carry and store the target storage container (40, 60) to the second target inventory container (1030)(Col. 23, lines 7-13, robotic arm, 1072, also transfers items from rack, 1038, to inventory racks, 1030)(Fig. 10, see 2nd level); and 
the first target carrying device (20), and the second target carrying device (20) are same devices or different devices (Col. 7, lines 22-35); 
Durham does not expressly disclose: the control server determines the second target carrying device to carry the target temporary container, in response to a current task complete instruction.
Durham teaches: the control server (15) determines the second target carrying device (20) to carry the target temporary container (1038), in response to a current task complete instruction, as an obvious matter of design choice based on the needs of the system.  
The management system, 15, knows the current state of components in the system (10), including which assigned tasks are completed (Col. 9, lines 10-16).  Management system, 15, uses this status information to generate additional task assignments for components to perform other inventory related tasks by in an optimal 
Durham can be modified to select and instruct a particular carrying device (mdu, 20), to move the target temporary container (1038) from the workstation (1070) to the inventory area in response to current task complete instruction, based on the state of the components and carrying devices, 20, awareness of other tasks, predetermined schedules, and various system resources to encourage efficient processing and removing of inventory items (Col. 4, lines 30-35).   For instance, after an indication that a task of transferring items (40, 60) from a first inventory container (1030) to a temporary container (1038), the filled target temporary container (1038) may be transported to another area as determined by the management system, such as another floor (1050), or a distribution station (1080)(Col. 22, lines 6-10; Col. 23, lines 62-67).    
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Durham so that the control server determines the second target carrying device to carry the target temporary container, in response to a current task complete instruction, as an obvious matter of design choice based on the current state of components in the system, awareness of other tasks, and other needs of the system to promote overall efficiency.

Relative to claim 4, Durham discloses all claim limitations mentioned above, including: the first target carrying device is configured to, in response to the first carrying 
Durham does not expressly disclose: the control server is further configured to, in response to an operation instruction, determine a third target carrying device configured to carry the target temporary container, and send a third carrying instruction to the third target carrying device; and the third target carrying device is configured to, in response to the third carrying instruction, carry the target temporary container from the waiting area of the target workstation to a working area of the target workstation for operation.
Durham can be modified to: in response to an operation instruction, determine a third target carrying device (another mdu, 20) and instruct the third carrying device (another mdu, 20) to carry the target temporary container (1038) from the waiting area of the target workstation (1070) to a working area of the target workstation (1070) for operation as an obvious matter of design choice based on the current state of components, locations of available components, and other needs of the system.  
The management system assigns various carrying devices to move transfer racks (1038) between floors (1050) using lifts (1012) to other stations (1070)(Col. 23, lines 63-67), and transfer racks (1038) can be dropped off on the floor (1050) close to the lift (1012)(Fig. 10)(Col. 24, lines 3-5).  Another carrying device, 20, can be allocated by the system, 15, to move the dropped off transfer rack (1038) from an area near the lift (1012) to an area closer to the robot arm (1072) in the workstation (1070) for processing items based on a current location of closest available carrying device (20) on the same floor (Col. 9, lines 10-13)(Fig. 10-11).  



Relative to claims 5 and 13, Durham does not expressly disclose: the third target carrying device has a same action area with the first target carrying device; or the action area of the third target carrying device is located within an area in which the target workstation is located.
Durham teaches the third target carrying device (20) has a same action area with the first target carrying device (20); or the action area of the third target carrying device (20) is located within an area in which the target workstation (1070) is located, as an obvious matter of design choice based on a current state and location of components, and other needs of the system (10).  Carrying devices (20) may work in overlapping areas within the workspace, including near a station on a floor (1070)(Fig. 10-11) as necessary to move transfer racks, 1038, and inventory containers (1030) for various tasks (Col. 21, lines 38-50; Col. 22, lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Durham, so that the third target carrying device (20) has a same action area with the first target carrying device; or the action area of the third 

Relative to claim 13, Durham discloses all claim limitations mentioned above, including: carrying, by the first target carrying device (20), according to the first carrying instruction, the target temporary container (1038) to the target workstation (1070) for operation comprises: carrying, by the first target carrying device (20), according to the first carrying instruction, the target temporary container (1038) to a waiting area (queue) of the target workstation (1070) for queuing (Col. 23, lines 43-46). 
Durham does not expressly disclose: determining, by the control server, according to an operation instruction, a third target carrying device configured to carry the target temporary container, and sending a third carrying instruction to the third target carrying device; carrying, by the third target carrying device, according to the third carrying instruction, the target temporary container from the waiting area of the target workstation to a working area of the target workstation for operation.
As mentioned above, Durham teaches: in response to an operation instruction, determining a third target carrying device (another mdu, 20) and instruct the third carrying device (another mdu, 20) to carry the target temporary container (1038) from the waiting area of the target workstation (1070) to a working area of the target workstation (1070) for operation as an obvious matter of design choice based on the current state of components, locations of available components, and other needs of the system.  


Relative to claim 22, Durham, discloses all claim limitations mentioned above, including: the first target carrying device is configured to, in response to the first carrying instruction, carry the target temporary container (1038) to a waiting area of the target workstation (1070) for queuing (Col. 23, lines 55-59).
Durham does not expressly disclose: determining, by the control server, a third target carrying device configured to carry the target temporary container, and sending a third carrying instruction to the third target carrying device; the third carrying instruction is used for instructing the third target carrying device to carry the target temporary container from a waiting area of the target workstation to a working area of the target workstation for operation; or 
determining, by the control server, a fourth target carrying device configured to carry an idle temporary container; after the first target carrying device carries the target temporary container, sending a fourth carrying instruction to the fourth target carrying device, wherein the fourth carrying instruction is used for instructing the fourth target carrying device to carry the idle temporary container to an original location of the target temporary container to hold a subsequent taken-out storage container.

Durham may also be modified in include determining, by the control server (15), a fourth target carrying device (20) configured to carry an idle temporary container (another available transfer rack, 1038); after the first target carrying device (first mdu, 20) carries the target temporary container (1038), sending a fourth carrying instruction to the fourth target carrying device (20) to instruct the fourth target carrying device (another 20) to carry the idle temporary container (another transfer rack, 1038) to an original location of the target temporary container (1038) to hold a subsequent taken-out storage container (40, 60), as an obvious matter of design choice based on available resources, scheduled inventory tasks, and other needs of the system (10).  The stations (1070)(Fig. 11) are designed for receiving multiple transfer racks (1038) which can be swapped out during processing inventory items (Col. 21, lines 50-65; Col. 22, lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Durham to instruct a third target carrying device to carry the target temporary container from the waiting area (queue) of the target workstation to a working area of the target workstation, or to instruct a fourth target carrying device to carry an idle temporary container to an original location of the temporary container, as 

Relative to claims 6, 15, and 23, Durham does not disclose: the control server is further configured to determine a fourth target carrying device configured to carry an idle temporary container; and after the first target carrying device carries the target temporary container, send a fourth carrying instruction to the fourth target carrying device; the fourth target carrying device is configured to, in response to the fourth carrying instruction, carry the idle temporary container to an original location of the target temporary container to hold a subsequent taken-out storage container.
Durham teaches: the control server (15) is further configured to: determine a fourth target carrying device (20), and after the first target carrying device (first mdu, 20) carries the target temporary container (1038), instruct the fourth target carrying device (another available mdu, 20) to carry an idle temporary container (another transfer rack, 1038, that is not being used), to an original location of the target temporary container (1038) to hold a subsequent taken-out storage container (40, 60) as an obvious matter of design choice based on the scheduled inventory tasks and other needs of the system (10).  The stations (1070)(Fig. 11) are designed for receiving multiple transfer racks (1038) which can be swapped out during processing inventory items (Col. 21, lines 50-65; Col. 22, lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Durham, to instruct a fourth target carrying device to carry an idle temporary container to an original location of the target temporary container as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655